Order entered March 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01027-CR
                                     No. 05-13-01028-CR
                                     No. 05-13-01029-CR
                                     No. 05-13-01030-CR

                            ANGELA KAY TAYLOR, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
      Trial Court Cause Nos. F13-55645-Q, F13-30649-Q, F13-55642-Q, F12-40522-Q

                                          ORDER
       Court reporters Marissa Garza and Kelly Simmons have filed a four-volume reporter’s

record in the above-styled cases. In volume one, the master index, Garza represents that the

record consists of four volumes. In describing volumes three and four, however, the master

index recites those volumes are “Volume 3 of 5” and “Volume 4 of 5.” The second volume,

prepared by Garza, states that is it “Volume 2 of 4 Volumes.” The third and fourth volumes,

prepared by Simmons, state that they are “Volume 3 of 5” and “Volume 4 of 5” respectively.

We further note that volume four, the final volume, does not include a copy of Defense Exhibit

One admitted into evidence during the hearing that volume four reports.
       We ORDER court reporters Marissa Garza and Kelly Simmons to file, within FIFTEEN

days of the date of this order, either a supplemental reporter’s record consisting of the fifth

volume of the reporter’s record in these causes, including any exhibits admitted into evidence, or

else a letter certifying that the four-volume reporter’s record is complete as filed.

                                                       /s/     LANA MYERS
                                                               JUSTICE